Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 10 and 12-16 are rejected 35 U.S.C. 103 as being unpatentable over Matich in view of Vogt et al. (US 2017/0341273). 
As to claims 1 and 3, Matich discloses a method for producing a molded article obtained by integrating a decoration layer 15 onto a surface of a porous body 33, the porous body including a reinforcing fiber (c 3, l 29-4), the method comprising: a preheating process at which the decoration layer is preheated (c 2, l 38-39); a shaping process at which the porous body is pressed to the decoration layer or the decoration layer is pressed to the porous body without using a frame (fig 5-6, 12 is NOT a frame, see response to remarks below) to shape the decoration layer (c 6, l 6-34); and an 
Maitch does not expressly disclose the reinforcing fiber is selected from the group consisting of a metal fiber, a pitch type carbon fiber and a PAN type carbon fiber in the form of nonwoven fabric.  However, para 43 of Vogt discloses PAN type fibers in the form of a non-woven fabric and that said fibers provide flame resistance. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Matich such that the reinforcing fiber is a PAN carbon in the form of nonwoven fabric as taught by Vogt above as such increases flame resistance.
As to the claimed compressive strength, since the composition of the modified article is the same as applicant’s one would expect the compression strength to be the same.  
	Additionally, the compressive strength is effected by the number of decorative sheets, the strength of the bond and the materials selected (c 6, l 49-55, c 7, l 63-67 of Matich). Therefore, one of ordinary skill in the art would have readily achieved a 


As to claim 2, Matich does not expressly disclose the pressing force during the shaping and integrating as being under 1KN.  However, col 6, l 20-33 discloses that the pressing force effects the structural strength.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a pressing force less than 1 KN as one of ordinary skill in the art would have obtained such a force by performing routine experimentation to achieve the expected results. 

As to claim 6, the porous body is at least preheated to a temperature lower than a temperature at the preheating (heating of body controlled with 24 (c 6, l 33-41). As to claim 0, the porous body has resin and void 36 is continuous in the thickness direction (c 6, l 33-41), fig 5-7.  
As to claim 12, a density of between 0.1 to 1.0 g/cm^3 is obvious to one of ordinary skill in the as the density is an obvious design choice dependent upon the end application of the manufactured product (c 7, l 41-47)
As to claim 13, c 3, l 25 discloses thermal welding. 
As to claims 14 and 15, fig 7 shows that the decoration layer penetrates entirely into the porous body (thus the fibers penetrate the decoration layer).  
As to claim 16, at the shaping and integrating process or at the integrating process, the porous body and the decoration layer are integrated to each other by evacuating from a side of the porous body that is opposite to a contacting surface of the porous body with the decoration layer (c 6, l 6-34).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matich and Vogt, as applied to claim 1 above, and further in view of Yasuhiro (US 2015/0375443).
Matich and Vogt do not disclose the claimed surface roughness.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Matich such that the surface roughness of the porous body is 200 µm as taught by Yasuhiro (para 21) as such allow for favorable adhesion (para 21). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Matich and Vogt such that the surface roughness of the molded body is 100 µm as taught by Yasuhiro (para 21, 26) as such allow for favorable adhesion (para 21).

Response to Arguments
Applicant's arguments filed 10/21/21 with respect to Matich disclosing a frame have been fully considered but they are not persuasive. 12 is not frame.  It is simply a support upon which the article sits.  Examiner notes that the applicant discloses a similar support (see semi-circle support upon which 7 rests in fig 7a-c).  Applicant’s arguments with respect to the fibers are moot in light of the new grounds of rejection detailed above. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748